                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
TOMMY EDWARD JACKSON,

                          Plaintiff,
                                                    Case No. 19-cv-1466-pp
       v.

CHIPPEWA VALLEY CORRECTIONAL
TREATMENT FACILITY, P. DEROUIN,
and TIM NELSON,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2) SCREENING COMPLAINT
             UNDER 28 U.S.C. §1915A AND DISMISSING CASE
______________________________________________________________________________

        Tommy Edward Jackson, who is confined at the Chippewa Valley

Correctional Treatment Facility and representing himself, filed a complaint

under 42 U.S.C. §1983, alleging that the defendants violated his rights under

state law. Dkt. No. 1 at 4. This order resolves the plaintiff’s motion for leave to

proceed without prepaying the filing fee, dkt. no. 2, and screens his complaint,

dkt. no. 1.

I.   Motion for Leave to Proceed without Prepaying Filing Fee (Dkt. No. 2)

       The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to let a prisoner plaintiff proceed with his case

without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When funds

exist, the prisoner must pay an initial partial filing fee. 28 U.S.C. §1915(b)(1).

He then must pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

                                         1
      On October 15, 2019, the court ordered the plaintiff to pay an initial

partial filing fee of $3.19. Dkt. No. 5. The court received a partial initial partial

filing fee of $2.39 on October 28, 2019. The court also received a letter from the

plaintiff, saying that he lacked money to pay the full amount. Dkt. No. 9. The

court will grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee. He must pay the remainder of the filing fee over time in the manner

explained at the end of this order.

II. Screening the Complaint

      A. Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable


                                          2
inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds those complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B. The Plaintiff’s Allegations

      The plaintiff has sued the Chippewa Valley Correctional Treatment

Facility, a Wisconsin Department of Corrections institution in Chippewa Falls,

Wisconsin, where he is confined. He also has named as defendants P. DeRouin,

a citizen of Wisconsin who works at Chippewa Valley, and someone named Tim

Nelson (he does not explain who Tim Nelson is). Dkt. No. 1 at 1.

      The plaintiff alleges that defendant DeRouin removed him from his

program group in violation of the rules of the Wisconsin Department of

Corrections Handbook. Dkt. No. 1 at 4. He states that DeRouin made a

decision based on her personal beliefs and that the letter the plaintiff wrote to

his facilitator did not violate department rules. Id. at 2. The plaintiff states

that, according to DeRouin, the plaintiff was suspended from programming and

given a second chance to continue group in another group setting. Id. The

plaintiff believes that “they” had no right to change him to another group. He




                                          3
states that he didn’t violate a rule, nor did he get a ticket or a conduct report.

Id.

      The plaintiff alleged that he had started in the Earned Release Program

on May 13, 2019, and that he had an anticipated completion date of September

27, 2019. Id. at 3. He says that on March 27, 2019—apparently a month and a

half before he started the ERP—he “got staff” from Dodge Correctional

Institution; he says this wasn’t his decision. Id. He arrived at Chippewa Valley

on April 4, 2019, and says that he intended to do the ERP. Id. He alleges,

however, that after starting the program, he had to give a urine test for no

reason, had to see psychological services for no reason and has been on a roller

coaster of stress and depression. Id. He said this all led to him giving up and

not wanting to do the program, and says he had the right to withdraw from the

program if he wanted to. Id. He says that he’s now being punished for

withdrawing, and that if he’d just stayed in the program, it would be finished

now. Id. The plaintiff alleges that DeRouin had no reason to remove him to

another group and not let him finish the one he was in. Id. at 4. He states that

his facilitator was not in any danger or threat. Id.

      For relief, the plaintiff requests that DeRouin be held accountable for her

actions. Id. He also requests to be “push[ed] through those 9 weeks that [he]

didn’t do in [his] original program group[.]” Id.

      C. Analysis

      The plaintiff alleges that he was not allowed to finish his programming in

violation of Department of Correction regulations. A violation of state laws or

regulations is not a basis for a federal civil rights lawsuit. See Williams v.

Mierzejewski, 401 F. App’x 142, 144 (7th Cir. 2010) (citing Guajardo-Palma v.




                                         4
Martinson, 622 F.3d 801, 806 (7th Cir. 2010); Domka v. Portage Cty., Wis.,

523 F.3d 776, 784 (7th Cir. 2008)).

      This federal court does not have subject-matter jurisdiction over the

plaintiff’s claim. Federal courts have limited jurisdiction—they may decide

violations of federal laws or the federal Constitution, see 28 U.S.C. §§1331

(federal question), or may decide cases based on state law if the lawsuit is

between citizens of different states and the amount at issue is more than

$75,000, see 28 U.S.C. §1332 (diversity of citizenship jurisdiction). The plaintiff

has not alleged that the defendants violated federal law or the federal

Constitution. Because the plaintiff is a citizen of Wisconsin and at least one

defendant is a citizen of Wisconsin, there is no “diversity” of citizenship. See

Caterpillar, Inc. v. Lewis, 519 U.S. 61, 67-68 (1996).

      The court also notes that the plaintiff named Tim Nelson as a defendant,

but did not make any allegations against Nelson or explain Nelson’s role in

what happened.

      Because the plaintiff has not alleged a federal claim and because this

court cannot decide his state-law claims because there is no diversity of

citizenship, the court must dismiss the plaintiff’s federal lawsuit. (The court

does not express an opinion on whether the plaintiff could prevail on his claims

in state court.)

III. Conclusion

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      The court ORDERS that this case is DISMISSED WITHOUT PREJUDICE

for lack of subject-matter jurisdiction. The court will enter judgment

accordingly.


                                         5
      The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $347.61 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.

      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).


                                          6
      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 29th day of November, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        7
